Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 1 of 10 Page ID #:1160




1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       GILBERT R.,1                                 Case No. CV 18-10601-KK
11                                  Plaintiff,
12                         v.                         ORDER GRANTING IN PART
                                                      MOTION FOR EQUAL ACCESS TO
13       ANDREW SAUL, Commissioner of                 JUSTICE ACT FEES
         Social Security,
14
15                                    Defendant.

16
17                                               I.
18                                    INTRODUCTION
19           On March 12, 2019, Plaintiff’s counsel, Andrew T. Koenig (“Counsel”), filed a
20   Motion for Attorney’s Fees Pursuant to the Equal Access to Justice Act (“Motion”).
21   ECF Docket No. (“Dkt.”) 24. The Motion seeks fees in the amount of $6,989.44 for
22   representing Gilbert R. (“Plaintiff”) in the underlying proceedings before this Court.
23   Id. On April 2, 2020, Andrew Saul (“Defendant”) filed an Opposition. Dkt. 27. On
24   April 7, 2020, Counsel filed a Reply seeking additional fees to draft the Reply for a
25   total award of $7,297.32 and $400 in court costs. Dkt. 28. The parties have
26   consented to the jurisdiction of the undersigned United States Magistrate Judge,
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 2 of 10 Page ID #:1161




 1   pursuant to 28 U.S.C. § 636(c). Dkts. 9, 25. For the reasons stated below, the Motion
 2   is GRANTED IN PART.
 3                                               II.
 4                              RELEVANT BACKGROUND
 5          On December 21, 2018, Plaintiff filed a Complaint seeking to reverse
 6   Defendant’s decision denying Plaintiff’s application for Title XVI Supplemental
 7   Security Income Benefits (“SSI”). Dkt. 1, Compl.
 8          On October 21, 2019, the undersigned Magistrate Judge issued a Report and
 9   Recommendation that Defendant’s decision be reversed and the action be remanded
10   for further proceedings. Dkt. 18. The Court applied the substantial evidence
11   standard and found the Administrative Law Judge (“ALJ”) (a) failed to give specific,
12   clear and convincing reasons for rejecting Plaintiff’s subjective complaints of
13   impairment, and (b) failed to provide any reasons for rejecting the testimony of
14   Plaintiff’s girlfriend, Alexandria Pimentel. Id.
15          On December 19, 2019, the Court issued an Order accepting the findings and
16   recommendation of the Magistrate Judge, and entered Judgment reversing
17   Defendant’s decision and remanding the case for further proceedings consistent with
18   the Order pursuant to sentence four of 42 U.S.C. § 405(g). Dkt. 22, Order at 16; dkt.
19   23, Judgment.
20          On March 12, 2020, Counsel filed the instant Motion seeking $6,989.44 in fees
21   for representing Plaintiff in the underlying proceedings before this Court pursuant to
22   the Equal Access to Justice Act (“EAJA”). Dkt. 24; see also dkt. 24 at 8-11,
23   Declaration of Andrew T. Koenig (“Koenig Decl.”) ¶ 9. Counsel states 34.1 hours of
24   attorney time were expended. Koenig Decl., ¶¶ 4-8.
25          On April 2, 2020, Defendant filed an Opposition, arguing the Court should
26   deny the Motion because (1) the ALJ was substantially justified in discounting the
27   testimony of Plaintiff and Pimentel and, therefore, Defendant was substantially
28   justified in defending the ALJ’s decision; and (2) the fees requested are unreasonable.
                                                 2
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 3 of 10 Page ID #:1162




 1   Dkt. 27. In addition, Defendant argues any EAJA fees awarded must be made
 2   payable to Plaintiff subject to any offset allowed under the U.S. Department of
 3   Treasury’s Offset Program. Id. at 10.
 4          On April 7, 2020, Counsel filed a Reply arguing (1) the ALJ’s decision was not
 5   substantially justified; (2) the fees requested are reasonable; and (3) Counsel seeks
 6   additional fees for 1.5 hours spent preparing the Reply for a total award of $7,297.32
 7   and $400 in court costs. Dkt. 28. In addition, Counsel clarified the fee award should
 8   be made payable to Counsel because he seeks compensation pursuant to a fee
 9   agreement dated December 14, 2018, which states Plaintiff “assigns to, and designates
10   Attorney [Andrew Koenig] as assignee of, all EAJA fee[s] recovered.” Dkt. 28 at 9,
11   Supplemental Declaration of Andrew T. Koenig (“Koenig Suppl. Decl.”), ¶ 5, Ex. A.
12                                               III.
13                                         DISCUSSION
14   A.     DEFENDANT’S POSITION WAS NOT SUBSTANTIALLY
15          JUSTIFIED
16          1.     Applicable Law
17          EAJA requires a court to “award to a prevailing party other than the United
18   States fees and other expenses . . . incurred by that party in any civil action . . . unless
19   the court finds that the position of the United States was substantially justified or that
20   special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). When a
21   court remands a case pursuant to sentence four of 42 U.S.C. § 405(g), the plaintiff is
22   considered the prevailing party for purposes of EAJA. Shalala v. Schaefer, 509 U.S.
23   292, 302, 113 S. Ct. 2625, 125 L. Ed. 2d 239 (1993)
24          To challenge a request for EAJA fees, the government must show its position
25   was substantially justified. Meier v. Colvin, 727 F.3d 867, 870 (9th Cir. 2013). A
26   court’s holding that an ALJ’s decision was unsupported by substantial evidence is “a
27   strong indication” the government’s position was not substantially justified because
28   the substantial evidence and substantially justified standards are “significantly
                                                   3
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 4 of 10 Page ID #:1163




 1   similar[].” Id. at 872 (internal quotation marks omitted); see Thangaraja v. Gonzales,
 2   428 F.3d 870, 874 (9th Cir. 2005) (“[I]t will be only a ‘decidedly unusual case in which
 3   there is substantial justification under the EAJA even though the agency’s decision
 4   was reversed as lacking in reasonable, substantial and probative evidence in the
 5   record’” (quoting Al-Harbi v. I.N.S., 284 F.3d 1080, 1085 (9th Cir. 2002))). If the
 6   ALJ’s decision lacked substantial justification, the court must award fees and need not
 7   address whether the government’s litigation position was justified. Tobeler v. Colvin,
 8   749 F.3d 830, 832 (9th Cir. 2014); see also Sampson v. Chater, 103 F.3d 918, 922 (9th
 9   Cir. 1996) (“‘It is difficult to imagine any circumstance in which the government’s
10   decision to defend its actions in court would be substantially justified, but the
11   underlying administrative decision would not.’” (quoting Flores v. Shalala, 49 F.3d
12   562, 570 n.11 (9th Cir. 1995))).
13          2.     Analysis
14          Here, Plaintiff is the prevailing party, see Shalala, 509 U.S. at 302, and the ALJ’s
15   decision was not substantially justified. Dkts. 18, 22. For the reasons set forth in the
16   October 21, 2019 Report and Recommendation, the ALJ erred by failing to give
17   specific, clear, and convincing reasons for rejecting Plaintiff’s testimony and failing to
18   give any reasons for rejecting Pimentel’s testimony. Dkt. 18 at 9-13. The Court
19   accordingly remanded pursuant to sentence four of 42 U.S.C. § 405(g) with
20   instructions to the ALJ to reassess the testimony of Plaintiff and Pimentel. Id. at 15.
21   In reaching its conclusions, the Court applied the substantial evidence standard and
22   held the ALJ’s decision was unsupported by substantial evidence. Id. at 9-13. The
23   Court noted the ALJ did not make a finding of malingering and improperly based the
24   rejection of Plaintiff’s testimony on a generalized statement that it was “not entirely
25   consistent with the medical evidence and other evidence in the record.” Id. at 9-12.
26   As to Pimentel’s testimony, the Court noted “the ALJ simply summarized Pimentel’s
27   testimony but offered no explanation as to what portions of Pimentel’s testimony
28
                                                 4
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 5 of 10 Page ID #:1164




 1   were being disregarded and upon what basis,” thereby failing to provide “reasons that
 2   are germane” to Pimentel. Id. at 13.
 3         Because the Court found the ALJ’s decision was not supported by substantial
 4   evidence, the Court finds Defendant has failed to satisfy its burden of showing the
 5   underlying action had a reasonable basis both in law and fact. Pierce, 478 U.S. at 565.
 6   Accordingly, the Court finds Defendant’s position was not substantially justified.
 7   Meier, 727 F.3d at 872. Hence, as the prevailing party, Plaintiff is entitled to fees and
 8   expenses incurred in this action. 28 U.S.C. § 2412(d)(1)(A).
 9   B.    THE FEES REQUESTED ARE REASONABLE
10         1.     Applicable Law
11         Courts have the discretion to evaluate the reasonableness of the number of
12   hours claimed by a prevailing party. Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir.
13   2001); Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). Courts can exclude
14   hours that were not “reasonably expended” or which are “excessive, redundant or
15   otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 76
16   L. Ed. 2d 40 (1983); see also Commissioner, INS v. Jean, 496 U.S. 154, 161, 110 S. Ct.
17   2316, 110 L. Ed. 2d 134 (1990) (applying Hensley to EAJA fees); Atkins v. Apfel, 154
18   F.3d 986, 988-89 (9th Cir. 1998).
19         In determining reasonableness, courts must consider, among other factors, the
20   complexity of the case or the novelty of the issues, the skill required to perform the
21   service adequately, the customary time expended in similar cases, as well as the
22   attorney’s expertise and experience. Kerr v. Screen Extras Guild, Inc., 526 F.2d 67,
23   70 (9th Cir. 1975); see also Widrig v. Apfel, 140 F.3d 1207, 1209 n.5 (9th Cir. 1998).
24   In determining what constitutes a reasonable fee award under the EAJA, “courts
25   should generally defer to the ‘winning lawyer’s professional judgment as to how much
26   time he was required to spend on the case.’” Costa v. Comm’r of Soc. Sec. Admin.,
27   690 F.3d 1132, 1136 (9th Cir. 2012) (per curiam) (quoting Moreno v. City of
28   Sacramento, 534 F.3d 1106, 1112-13 (9th Cir. 2008).
                                                 5
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 6 of 10 Page ID #:1165




 1          Finally, EAJA limits an attorney’s hourly rate and the Ninth Circuit has
 2   established approved hourly rates for each year in which the attorney’s work was
 3   performed. Thangaraja v. Gonzales, 428 F.3d 870, 876-77 (9th Cir. 2005)
 4   (“Appropriate cost-of-living increases are calculated by multiplying the $125 statutory
 5   rate by the annual average consumer price index figure for all urban consumers (‘CPI–
 6   U’) for the years in which counsel’s work was performed, and then dividing by the
 7   CPI–U figure for March 1996, the effective date of EAJA’s $125 statutory rate.”).2
 8          2.     Analysis
 9          Defendant argues Counsel’s fee should be reduced (a) “in light of issues not
10   actually adjudicated”; and (b) because clerical tasks should not be compensated. Dkt.
11   27.
12          To begin with, Defendant appears to contend that attorney’s fees are not
13   permitted for the two issues Plaintiff challenged but which the Court did not decide
14   when reversing the decision denying benefits. Id. at 7-8 (citing Hardisty v. Astrue,
15   592 F.3d 1072, 1077 (9th Cir. 2010)). Hardisty, however, discussed only the
16   “substantial justification” component of EAJA fees. After finding the government’s
17   position substantially justified in that case, the Ninth Circuit did not reach the
18   question of the reasonableness of fees. This Court joins other courts in the Ninth
19   Circuit that have rejected Defendant’s argument. See Adams v. Berryhill, No. CV 17-
20   4030 AFM, 2018 WL 6333694, at *3 (C.D. Cal. Oct. 26, 2018); Greer v. Berryhill,
21   2018 WL 3197792, at *4 (E.D. Cal. June 26, 2018); Samsaguan v. Colvin, 2014 WL
22   4988205, at *2 n.1 (C.D. Cal. Oct. 6, 2014); Cudia v. Astrue, 2011 WL 6780907, at *5-
23   *7 (E.D. Cal. Dec. 27, 2011). Accordingly, to the extent that Defendant seeks a
24   reduction of the fee award to only hours spent on the issue on which Plaintiff
25   prevailed, the Court declines to make such a reduction. See Blackwell v. Astrue, 2011
26
27
     2Pursuant to EAJA, 28 U.S.C. § 2412 (d)(2)(A), Thangaraja, 428 F.3d at 876-77, and
     Ninth Circuit Rule 39-1.6, the applicable statutory maximum hourly rates under
28   EAJA, adjusted for increases in the cost of living, are available at
     https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039.
                                                 6
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 7 of 10 Page ID #:1166




 1   WL 1077765, at *3 (E.D. Cal. Mar. 21, 2011) (“Here, defendant argues that this court
 2   should extend Hardisty and limit plaintiff’s fees to only hours spent on issues on
 3   which plaintiff prevailed. The court, however, declines to do so.”).
 4           Next, Defendant argues that the Court should decline to award fees for
 5   routine, clerical tasks that likely did not take 0.1 of attorney time. Specifically,
 6   Defendant objects to the following entries:
 7    Date         Description                                                              Time
 8    11/20/17 Drafted and faxed request for extension of time to file in                   0.1
 9                 federal court to appeals council
10    12/7/18      Reviewed appeals council notice granting 35-day extension to             0.2
11                 file in court; contacted private to locate clt
12    12/14/18 Reached clt; got fee agreement and filing fee from clt                       0.2
13    12/21/18 Drafted complaint and all ct docs; filed with ct                             1.0
14    12/26/18 Reviewed ct notices re ref. to mag. Judge and issuance of                    0.1
15                 summons
16    1/2/19       Reviewed/approved for filing service of summons, complaint               0.1
17                 and related docs on all parties
18    1/30/19      Reviewed ct notice re def’s consent to mag. Judge                        0.1
19    4/4/19       E-mails from/to Ms. Usi at U.S. Atty’s Office re sending me              0.2
20                 certified administrative record (“CAR”); preliminary review
21    4/5/19       Reviewed ct notice re def’s service of CAR                               0.1
22    11/22/19 Reviewed ct notice re def’s filing of objections to report and               0.1
23                 recommendations
24    12/19/19 Reviewed ct order adopting report and recommendation and                     0.1
25                 judgment of remand; noted EAJA deadlines; tct clt re same –
26                 l/m
27   Dkt. 27 at 9; Koenig Decl., ¶ 4.
28
                                                     7
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 8 of 10 Page ID #:1167




 1         In reviewing the specific entries identified by Defendant, the Court finds some
 2   of the “rounded-up time-entries turn each task into a discrete 6 or 12 minute event,
 3   thereby making the total time billed for performing such routine tasks unreasonable.”
 4   Adams, 2018 WL 6333694, at *3; see also Delgado v. Colvin, 2014 WL 2465546, at *6
 5   (E.D. Cal. May 30, 2014) (“The cumulative effect of many individual entries such as
 6   these – which should take only a glance to perform but are billed at 0.1 hours each –
 7   greatly inflates the time billed and potentially saddles the Commissioner with
 8   hundreds of dollars of unjustified fee payments.”); Cathey v. Comm’r of Soc. Sec.,
 9   2013 WL 1694950 at *8 (E.D. Cal. Apr. 18, 2013) (“An experienced practitioner
10   should not take 6 minutes to review, for example, a notice of lodging of
11   administrative transcript, an acknowledgment of receipt of administrative transcript,
12   or certified mail receipts.”). Nevertheless, the Court finds the following entries are
13   more than mere clerical tasks and may reasonably have taken 6 minutes: (a) 12/21/18,
14   where Counsel drafted the Complaint; (b) 1/2/19, when counsel reviewed and
15   approved the summons and Complaint; (c) 4/4/19, when Counsel exchanged emails
16   with Defendant’s counsel and conducted a preliminary review of the case; and (d)
17   12/19/19, when Counsel calculated EAJA deadlines and left a voicemail for Plaintiff.
18   The Court, however, agrees with Defendant that the remaining rounded-up time
19   entries identified above are unreasonable. Accordingly, the Court will reduce
20   Counsel’s hours for 2017 by 0.1, 2018 by 0.5, and 2019 by 0.3, resulting in a total
21   reduction of $182.063 and a total award of $7,115.26 plus $400.00 in court costs.
22   ///
23   ///
24   ///
25
26   32017: 0.1*$196.79=$19.68;
27   2018: 0.5*$201.60=$100.80;
     2019: 0.3*$205.25=$61.58;
28   Total: $182.06
                                                 8
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 9 of 10 Page ID #:1168




 1   C.    FEES MAY BE PAID TO COUNSEL
 2         1.     Applicable Law
 3         Generally, an EAJA fee award is payable to a prevailing plaintiff rather than to
 4   his attorney. Astrue v. Ratliff, 560 U.S. 586, 596-97, 130 S. Ct. 2521, 2529, 177 L. Ed.
 5   2d 91 (2010). Such payment is offset to satisfy any pre-existing debt the plaintiff owes
 6   to the federal government. Id. However, when the plaintiff validly assigns his EAJA
 7   fee award to his attorney, the amount awarded, subject to any offset, should be paid
 8   directly to the attorney. See Phillips v. Colvin, No. CV 12-5308 RNB, 2016 WL
 9   2758250, at *6 (C.D. Cal. May 12, 2016) (“Like this Court, a number of other courts
10   in this district have concluded that Ratliff does not preclude direct payment to a
11   plaintiff’s counsel where there has been a valid assignment, subject to an offset.”);
12   Cunningham v. Colvin, No. CV 13-1094-E, 2014 WL 3737957, at *5 (C.D. Cal. July
13   29, 2014) (stating if the government determines a plaintiff does not owe a federal
14   debt, then the government shall cause her EAJA award to be made directly to her
15   counsel, to whom she validly assigned the EAJA award).
16   2.    Analysis
17         Here, Defendant may pay EAJA fees to Plaintiff’s counsel, subject to Plaintiff’s
18   outstanding federal indebtedness. Astrue, 560 U.S. at 596-97. While Defendant
19   argues EAJA fees must be payable to Plaintiff, Plaintiff appears to have validly
20   assigned his EAJA fees to Counsel. Thus, subject to any offset, Counsel is entitled to
21   direct payment of Plaintiff’s EAJA award.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 9
Case 2:18-cv-10601-KK Document 29 Filed 04/15/20 Page 10 of 10 Page ID #:1169




 1                                             IV.
 2                                          ORDER
 3            Based on the foregoing, IT IS HEREBY ORDERED (1) Counsel’s Motion for
 4   Equal Access to Justice Act Fees is GRANTED IN PART; and (2) Defendant is
 5   directed to pay Counsel the sum of $7,115.26, subject to Plaintiff’s outstanding federal
 6   debts.
 7
 8    Dated: April 15, 2020
 9                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
